Opinion issued August 27, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-01044-CR
                            ———————————
                      JAMES RAY JOHNSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1600286


                          MEMORANDUM OPINION

      Proceeding pro se, appellant, James Ray Johnson, attempts to appeal from the

trial court’s order granting a motion for a psychiatric examination in the trial court
proceeding.1 We dismiss the appeal.

      The right to appeal in criminal cases is conferred by statute, and a party may

appeal only from a judgment of conviction or an interlocutory order as authorized

by statute. See TEX. CODE CRIM. PROC. art. 44.02; see also Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014). A court of appeals does not have jurisdiction

to review an interlocutory order in a criminal case unless jurisdiction has been

expressly granted by statute. See Ragston, 424 S.W.3d at 52; see also State ex rel.

Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (explaining appeals “in

a criminal case are permitted only when they are specifically authorized by statute”).

In this case, appellant attempts to appeal the trial court’s interlocutory order

requiring an examination to determine if appellant was incompetent to stand trial.

“Neither the state nor the defendant is entitled to make an interlocutory appeal

relating to a determination or ruling under Article 46B.005.” TEX. CODE CRIM. PROC.

ANN. art. 46B.011; see Queen v. State, 212 S.W.3d 619, 622 (Tex. App.—Austin

2006, no pet.); see, e.g., Palmer v. State, No. 01-18-00367-CR, 2018 WL 2925712,

at *1 (Tex. App.—Houston [1st Dist.] June 12, 2018, pet. ref’d) (mem. op., not

designated for publication) (dismissing appeal of trial court’s order granting motion

for psychiatric evaluation).

      Additionally, the trial court has dismissed the case based upon appellant’s


1
      See TEX. CODE CRIM. PROC. ANN. art. 46B.005(a).
                                           2
conviction in another case. Accordingly, there is no judgment of conviction, only

an order of dismissal. We do not have jurisdiction to consider an appeal of a

dismissal order. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961)

(dismissing appeal of judgment discharging appellant because it was not judgment

of conviction); see, e.g., Meeks v. State, Nos. 14-14-00497-CR, 14-14-00581-CR,

2014 WL 3843821, at *1 (Tex. App.—Houston [14th Dist.] Aug. 5, 2014, no pet.)

(mem. op., not designated for publication) (determining court was without

jurisdiction when appellant filed notice of appeal of order dismissing case because

appellant had been convicted in another case); Ballard v. State, Nos. 01-08-00947-

CR, 01-08-00948-CR, 2009 WL 3248197, at *1 (Tex. App.—Houston [1st Dist.]

Oct. 8, 2009, no pet.) (mem. op., not designated for publication) (explaining court

had no jurisdiction “cause is finally disposed of by a judgment of dismissal and there

is no judgment of conviction”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3